ARNOLD, V.C.J.
George Allie Adams brings this proceeding to review an order of a trial commissioner of the State Industrial Commission entered on the 22nd day of December, 1949, denying compensation for the reason that the statute of limitations had run.
A motion to dismiss has been filed on the ground that the proceeding was not commenced within time. 85 O.S. 1941 §29 provides that any aggrieved party may commence a proceeding to review an order of a trial commissioner by appeal to the commission en banc or by commencing a proceeding in the Supreme Court to review the order. There was no appeal to the commission en banc in this case. This is an appeal to the Supreme Court from an order of the commissioner. Petition for review was filed here January 20, 1950.
The above section further provides that an order of a commissioner shall be final and conclusive upon all questions within his jurisdiction unless the appeal direct to the Supreme Court from an order of a commissioner shall be filed within 20 days after copies of such order have been sent to the parties affected.
Determination that the statute of limitations had run against the claim was within the jurisdiction of the commissioner.
Since the proceeding to review the order was not taken within 20 days after a copy thereof was sent to claimant, the appeal must be and is hereby dismissed.
Appeal dismissed.